COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                      NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        Joseph Andre Davis v. Floyd Daniel Lopez

Appellate case number:      01-15-00356-CV

Trial court case number: 2014-58410

Trial court:                245th District Court of Harris County

        The Court has directed me to notify you that the Court may dismiss this appeal for want
of jurisdiction. See TEX. R. APP. P. 42.3(a). The notice of appeal seeks to appeal from the
“interlocutory judgment of 245th District Court Judge Roy L. Moore on April 10, 2015 to set a
trial date for Original Petition in Suit Affecting the Parent-Child Relationship and all adverse
interlocutory rulings that merged into the judgment.” Thus, appellant appears to be attempting to
appeal from one or more interlocutory orders. This Court generally has jurisdiction only over
appeals from final judgments unless a statute authorizes an interlocutory appeal. See CMH
Homes v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011); see also, e.g., TEX. CIV. PRAC. & REM.
CODE ANN. § 51.014 (West 2015) (authorizing appeals from certain interlocutory orders).
Accordingly, the Court may dismiss this appeal for want of jurisdiction unless you file a written
response to this notice providing a detailed explanation, citing relevant portions of the record,
statutes, rules, and case law, showing that this Court has jurisdiction over the appeal. See TEX. R.
APP. P. 42.3(a), 43.2(f). Any response must be filed within 14 days of the date of this notice.




Clerk’s signature:
                     Christopher A. Prine, Clerk of the Court

Date: August 6, 2015